DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment filed 8/26/2021.  Claims 1-3, 5-6, 8, 10 and 12-18 are pending and are under examination.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 8, 10 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US2014/0086379) in view of Tan et al. (US 2015/0043703).
Regarding claims 1 and 16,  Ma et al.’s figure 4 shows a shift register circuit comprising a charging sub-circuit (M1), an input signal terminal (Signal input terminal), a pull up node (PU); an output sub-circuit (M3, C1), a first clock signal terminal (clock signal 
The differences seen between Ma et al. reference and the present invention are: (1) Ma et al.’s first control sub circuit (C2 and M14) is a combination of a capacitor and a transistor instead of being a two-transistors control sub circuit; (2) Ma et al. does not explicitly show the waveforms to describe “wherein at a first low voltage level maintaining period, the first clock signal inputted at the first clock signal terminal is at a high voltage level, the second clock signal inputted at the second clock signal terminal is at a low voltage level, the reset signal is at a low voltage level, the first pull-down node is at a high voltage level, the second pull-down node is at a low voltage level to turn off the tenth TFT and the eleventh TFT, the eighth TFT is turned on to enable the third TFT and the fourth TFT to be turned on, wherein at a second low voltage level maintaining period, the first clock signal inputted at the first clock signal terminal is at a low voltage level, the second clock signal inputted at the second clock signal terminal is at a high voltage 
Regarding the difference noted in item (1), it is noted that Ma et al.’s figure 4 is different from the present invention figure 4 in that Ma et al.’s figure 4 uses a capacitor C2 instead of a transistor (i.e., M12 of figure 4 of the present invention).  On the other, Tan et al.’s figure 14 and figure 15 teaches that a transistor can be used instead of a capacitor in a control sub circuit without altering the circuit operation.  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to have Ma et al.’s capacitor C2 be replaced by a transistor as being taught in Tan et al. reference.
Regarding the difference as noted in item (2), the proposed combination of Ma et al. and Tan et al. references results in a shift register circuit with the first control sub-circuit comprising the seventh TFT (T10 of Tan et al.’s figure 14) and the eight TFT (M14 of Ma et al.’s figure 4) as claimed.  Therefore, the recited waveforms limitations  “wherein at a first low voltage level maintaining period, the first clock signal inputted at the first clock signal terminal is at a high voltage level, the second clock signal inputted at the second clock signal terminal is at a low voltage level, the reset signal is at a low voltage level, the first pull-down node is at a high voltage level, the second pull-down node is at a low voltage level to turn off the tenth TFT and the eleventh TFT, the eighth TFT is turned on to enable the third TFT and the fourth TFT to be turned on, wherein at a second low voltage level maintaining period, the first clock signal inputted at the first is inherently expected to be present in the combination of references.  Therefore, outside of any non-obviously expected results, the recited waveform limitations will not be patentable under 35USC 103.  


Regarding claims 2 and 10, Ma et al.’s figure 4 further shows an output pull down sub circuit comprising a ninth TFT (M12), a second clock signal terminal (CLKB).

Regarding claim 3, Ma et al.’s figure 4 shows the second pull down sub circuit comprising the tenth transistor (M10) and the eleventh transistor (M11), the second pull down node (PD1).

Regarding claim 5, Ma et al.’s figure 4 shows a first TFT (M1).

Regarding claim 6, Ma et al.’s figure 4 shows a second TFT (M3) and a capacitor (C1).

Regarding claim 8, Ma et al.’s figure 4 shows a fifth TFT (M2), a sixth TFT (M4).



Regarding claims 13-15, Ma et al.’s shift register circuits are capable of forming a gate driving circuit and formed on a substrate.

Regarding claims 16-18, the recited method steps are seen to be present in the combination of Ma et al., and Tan et al.  references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In this regard, applicant’s cited prior art has been carefully considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        9/1/2021